Citation Nr: 0033718	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-08 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether entitlement to service connection for hypertension 
should be continued.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 1998, the RO determined 
that service connection for hypertension should be severed.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In correspondence which was received at the Board in December 
2000, The veteran requested a video conference hearing at the 
Honolulu RO.  A hearing on appeal must be granted when, as in 
this case, an appellant expresses a desire for a hearing.  38 
C.F.R. § 20.700(a) (2000).  The veteran has not been afforded 
his requested hearing and he did not withdraw his request for 
a videoconference hearing.  

Accordingly, the case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule the appellant 
for a videoconference hearing, if 
possible.  If the facilities for a 
videoconference hearing are not available 
at the Honolulu RO, the veteran should be 
contacted and informed of this fact.  The 
RO should then determine if the veteran 
desires a Travel Board hearing or any 
other type of hearing and schedule such 
hearing in accordance with the 
appellant's response.  

Thereafter, the case should be returned to the Board, if in 
order, and following compliance with any applicable appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



